OPINION
By THE COURT:
This is an appeal on questions of law from the Court of Common Pleas of Montgomery County, Ohio, which affirmed a judgment of the Municipal Court of Dayton, Ohio. The action was one in forcible detention. A jury trial was had and a verdict returned in favor of the plaintiff. Error was prosecuted to the Common Pleas Court, which affirmed the judgment. The errors assigned here are as follows:
1. The trial court erred in refusing the appellants to state to the jury the value per week of.board and laundry furnished the appellee by the appellants, each and every week for the four weeks preceding.
2. The court erred in sustaining the trial court, when the grounds for eviction was on the nonpayment of rent.
The first assignment urged was not made an assignment of error in the Common Pleas Court, and therefore it cannot be considered in this Court.
The second assigned, error is not covered in the brief, the same being confined solely to the first assignment. Under the rules of this Court this assignment of error will not be considered.
The judgment is affirmed.
HORNBECK, PJ, WISEMAN and MILLER, JJ, concur.